Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Craig Killen on Wednesday July 6, 2022.
The application has been amended as follows: 

Claim 6, line 2, “at least one” has been changed to “additional”

With this examiner’s amendment claims 1 and 4-9 are now allowed


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of independent claim 1 is the overall combination of the components, the details of their construction and their particular arrangement with respect to one another that all together form the platform system as now claimed. 
More specifically, detailed limitations with respect to the gusset features and construction and how they are configured with respect to the lips of the mutually interchangeable side surfaces, the second support structure stairway vertical face and all of the other components and limitations claimed including but not limited to the at least three modular platforms, their arrangement and securement to one another, and the various horizontal and vertical fasteners. 
All together these details set forth a platform system not anticipated or made obvious by any known prior art. To rearrange, reconstruct or unnecessarily combine components to arrive at the claim language would require a significant amount of hindsight and unnecessary and undue modification and reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634